Citation Nr: 0819136	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for corneal 
opacity with retained foreign body of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board)  arises 
from  a September 2002 rating decision in which the RO denied 
a rating in excess of 10 percent for corneal opacity with 
retained foreign body of the left eye.  The veteran filed a 
notice of disagreement (NOD) in October 2002.  In an August 
2003 rating decision issued in September 2003, the RO 
assigned a 30 percent rating for corneal opacity with 
retained foreign body of the left eye, effective June 7, 2000 
( the date of the claim for increase).  The RO issued a 
statement of the case (SOC) in January 2004.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2004.

While the RO has assigned a higher rating of 30 percent 
during the pendency of this appeal, as a higher rating is 
available, and the appellant is presumed to be seeking the 
maximum available benefit, the claim for a higher rating (as 
characterized on the title page) remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2006, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional notice and development.  After 
accomplishing additional development, in  January 2008, the 
AMC issued a SSOC reflecting the continued denial of the 
claim on appeal, and returned this matter to the Board for 
further appellate consideration..

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran when further action, on her 
part, is required.




REMAND

Unfortunately, the claims file reflects that further RO 
action on the matter on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
this claim.

In compliance with the Board's remand, the veteran was 
afforded a VA eye examination in November 2007.  As a result, 
the veteran was diagnosed with corneal scar of the left eye 
outside the central visual axis with no visual evidence of 
retained foreign body.  The examiner added that various eye 
examinations show visual acuity in the left eye at 20/400 
until a May 2002 VA eye examination, when it was noted to be 
less than 20/400.  The examiner indicated that no retinal or 
optic nerve pathology was noted in any report other than a 
choroidal nevus left eye, and that most of the examinations 
revealed no corneal defects.  In a May 2002 VA eye 
examination report, the examiner stated that he could find no 
etiology for the veteran's decrease in vision or visual field 
loss.  He noted that on  March 2007 outpatient 
ophthalmological examination, there was no indication of a 
retained foreign body or etiology for the veteran's continued 
vision loss in the left eye.  Also noted was that the March 
2007 ophthalmologist recommended that orbital imaging and 
electroretinogram (ERG) be done in an attempt to locate a 
metallic intraocular foreign body possibly causing siderosis 
which could be one reason for the loss.  Such testing was 
declined by the veteran at that time, stating "the vision in 
the left eye isn't useful anyway."  

The November 2007  examiner indicated that the kinetic visual 
fields in the right eye, on examination, did not correlate to 
previous fields or confrontation fields, making it a 
difficult case to evaluate.  He further noted  that it is 
established that the veteran is amblyopic in the left eye and 
has a corneal scar off the central visual axis in that eye, 
neither of which is responsible for his progressive vision 
loss.  The examiner expressed that, even though the veteran 
reported a shrapnel injury with retained foreign body in the 
left eye, no visual observation of a foreign body was found.  
However, he also indicated that an intraocular metallic 
foreign body may be a causative factor.  

The examiner noted that, due to inconsistencies in field 
results and lack of a diagnosis for the veteran's vision 
loss,  further evaluation to locate the retained foreign body 
and a neuro-ophthalmological consult is necessary to confirm 
the veteran's visual acuities and visual fields and determine 
the etiology of the loss.  A definitive diagnosis must be 
made to prevent the possibility of any continued vision 
involvement.  The examiner opined that, until this 
information is obtained, it would be difficult to comment on 
the manifestations of the veteran's service-connected 
disability.  [Parenthetically, the Board notes that a January 
2003 VA treatment record reflects that the veteran's visual 
acuity had remained count fingers to two feet on the last two 
visits.  Moreover, pursuant to 38 C.F.R. § 4.79 (2007), the 
criteria for loss of use of one eye, having only light 
perception, includes counting fingers cannot be accomplished 
at 3 feet.]  No further examination of the veteran was 
accomplished, as recommended.

Accordingly, the  RO should arrange for the veteran to 
undergo VA neuro-ophthalmological examination (to ascertain 
the true manifestations of his service-connected left eye 
disability), by an appropriate physician, at a VA medical 
facility, The Board points out that, at various times, the 
veteran has declined to undergo additional testing.  The 
Board cannot emphasize enough the importance of the veteran 
reporting for any scheduled examination or testing, and of 
his cooperation with all necessary testing, to the success of 
his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran is hereby advised that failure to report to any 
scheduled examination or testing,  without good cause, shall 
result in denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination or 
testing,  the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination or testing  sent to the veteran by the pertinent 
VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination and testing, the RO should obtain and associate 
with the claims file all outstanding VA medical records.  The 
claims file currently contains treatment records from the VA 
Medical Center (VAMC) in Northport, New York (dated from 
March 11, 1994 to June 7, 2000, and on  September 19, 2001), 
as well as from VAMCs in Canandaigua and Albany, New York  
(dated from April 17, 2002 to December 12, 2007 ).  The Board 
also notes that the Goldman (field of vision) chart results 
obtained in connection with the  November 2007 VA examination 
are not in the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
in the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, the RO must obtain all outstanding pertinent treatment 
records since June 7, 1999 from the identified facilities, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2007) as regards requests for records from Federal 
facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

In this regard, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  

Various court cases have defined VA's duty to notify 
claimants.  As held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  The AMC provided 
the general notice required by the VCAA and Dingess/Hartman 
in a letter dated in November 2006, prior to the last 
readjudication of the claim in a December 2007 SSOC issued in 
January 2008. 

However, the notice provided by the AMC failed to meet the 
specific notice requirements applicable to claims for 
increased ratings discussed by the United States Court of 
Appeals for Veterans Claims (Court) in a more recent 
decision, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice required by Vazquez-Flores, the Board notes 
that the November 2006 VCAA letter provided the notice 
required in (1), (3) and (4) above in relation to his claim 
for a higher rating.  However, the RO/AMC has not given the 
general notice required by (2) above.  Accordingly, due 
process requires that notice to the veteran that meets the 
requirements of Vazquez-Flores-particularly that specified 
in (2) above-must be provided.  As action by the RO is 
needed to fulfill the notification provisions of the VCAA 
(see, e.g., Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)), a remand of 
this matter to the RO is warranted.  

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that him has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the veteran 
meets the notice requirements of Vazquez-Flores, as outlined 
above.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The Board points out to 
the RO that where there is a substantial difference between 
the near and distant corrected vision, the case should be 
referred to the Director, Compensation and Pension Service.  
See 38 C.F.R. § 4.84 (2007).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran from the 
Northport, Canandaigua and Albany,  VAMCs 
from June 7, 1999 to the present, to 
particularly include a copy of the 
Goldman chart results obtained in 
connection with the November 2007 VA 
examination.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above (as appropriate).  In 
particular, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's eye 
disability may be rated pursuant to 
38 C.F.R. §§ 4.79-4.84a.  The notice 
should also explain that, if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Such notice must also provide examples of 
the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arranged for the 
veteran to undergo VA neuro-
ophthalmological examination for 
evaluation of his left eye disability, by 
an appropriate physician, at a VA medical 
facility. 

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests  and 
studies (to include tests of the 
veteran's field of vision, and of visual 
acuity with respect to corrected and 
uncorrected vision, orbital imaging, and 
ERG) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  
 
The examiner is requested to comment on 
all current manifestations of the 
veteran's service-connected corneal 
opacity with retained foreign body of the 
left eye.  It is essential that the 
examiner interpret all graphical 
representations of visual field testing, 
and that the results of such testing be 
reported in terms of the applicable 
rating criteria.  The examiner should 
render specific findings as to the extent 
to which the veteran experiences 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity, as well as whether 
the veteran is experiencing active 
pathology.  In particular, the examiner 
should perform all necessary testing to 
confirm whether a retained foreign body 
is present and should comment on such 
presence or absence and should indicate 
whether the veteran meets the criteria 
for loss of use or blindness in one eye, 
having only light perception, as defined 
in 38 C.F.R. § 4.79.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination or testing,  the RO 
must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination or 
testing sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for 
increased  rating for service-connected 
left eye disability  If the veteran 
fails, without good cause, to report to 
the  scheduled VA examination or testing, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
all applicable rating criteria under 38 
C.F.R. §§ 4.79 through 4.84a.

The Board points out that, where there is 
a substantial difference between the near 
and distant corrected vision, the case 
should be referred to the Director, 
Compensation and Pension Service, 
pursuant to the provisions of 38 C.F.R. 
§ 4.84

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

